NOTICE OF ALLOWABILITY/EXAMINER’S AMENDMENT
This is a notice of allowability with examiner’s amendment addressing applicant’s response 21 July 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with D. Miller on 13 August 2021.

The application has been amended as follows: 

For the claims submitted 21 July 2021:
Claim 1: line 4, amend to read, “an interior surface, [[an]] a curved apex, and an exterior surface;…”
  
         line 8, amend to read, “proximate the curved apex…” 
curved apex…’

Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance: per independent claim 1, the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the shank, hook, the specifics of the hook including the blade recess, the specifics of the bill and the razor blade.  Per independent claim 10, the prior art fails to provide the shank, hook, the specifics of the blade recess, the specifics of the razor blade and that the razor blade forms a chord within the hook, which “chord” is interpreted as defined in geometry.  Per independent claim 17, the prior art fails to provide the shank, brush, hook, bill, specifics of the blade, and the handle, hook bill and blade are a single integrated polymeric piece.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments:
	Applicant’s amendments overcome the rejections made under 35 USC 112(a), and the rejections are withdrawn.

With the above amendment and for the reasons provided, the following is the final status of the claims:
Claims 1-5, 7-10 and 17-26 are allowed.
Claims 6 and 11-16 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649